Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered April 5, 1993, which revoked defendant’s probation and imposed a sentence of imprisonment.
We reject defendant’s contention that County Court abused its discretion by sentencing defendant to 1 to 3 years in prison upon the revocation of his probation. Defendant had previously pleaded guilty to driving while intoxicated and driving out of the conditions of his license. Defendant admitted violating the conditions of his probation by, inter alia, repeatedly consuming alcoholic beverages. While defendant claims that the sentence imposed was solely punitive in nature, the sentencing minutes reveal that County Court took great care to render an appropriate disposition.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.